UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6067



EMORY ALVIN MICHAU, JR.,

                                            Plaintiff - Appellant,

          versus


ARCHIE LEE, Magistrate for Dillon County; JOHN
DOE, Clerk of Court; RICHARD ROE, Two, Highway
Patrolman for the State of South Carolina,

                                           Defendants - Appellees.



                            No. 97-6068



EMORY ALVIN MICHAU, JR.,

                                            Plaintiff - Appellant,

          versus


ROBERT W. KINARD, Mayor of the City of North
Charleston; JOHN DOE, Police Officer for the
City of North Charleston; PIERRE POE, Magis-
trate for the City of North Charleston;
RICHARD ROE, Court Clerk for City of North
Charleston; STEPHEN TOE, Attorney for North
Charleston; ANY AND ALL PERSONS, individually
and in their official capacities, who were
subject to a summons to Court in Case No. 93-
CP-10-269, and under the direction of order
obtained pursuant to that hearing held on
September 23, 1993,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-96-663-2-8AK, CA-96-664-2-8AK)


Submitted:   May 29, 1997                 Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaints. We have reviewed the

record and the district court's opinions accepting the magistrate

judge's recommendations and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Michau v. Lee,
No. CA-96-663-2-8AK (D.S.C. Dec. 10, 1996); Michau v. Kinard, No.

CA-96-664-2-8AK (D.S.C. Dec. 12, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                3